Decree of the Surrogate’s Court, Kings County, which in part adjudges that the remainder of the trust created by subdivision 4 of paragraph “ Third ”, of the last will and testament of William H. Loomis, deceased, passes upon the death of Mary Beardsley Wheeler, under the terms of paragraph “ Fifth ” of said will, to respondent, The Loomis Institute, insofar as appealed from, unanimously affirmed, with one bill of costs to respondents, payable out of the fund. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.